Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, corresponding claims 1-3, 7-17 in the reply filed on 10/07/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The lengthy specification (54 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 12 “are” should read –is--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1, a method of “manufacturing an out plate for a refrigerator” is unclear and renders the claims indefinite, since the preamble is only conveying that steps are to manufacture an out plate (providing a steel plate…, seating the steel plate on a die and forming one of the plurality through holes, moving …), however, claim 1, lines 1-5 recites “wherein the out plate … comprises: a display part, wherein a plurality of through holes are formed therein; and a display assembly comprising a plurality of light emitting diodes (LEDs) that are configured to transmit light through the plurality of through holes configured to display information” is confusing and unclear. As the claim is written, it appears that the steps of mounting or assembling or forming the display part in the steel plate (the out plate), the plurality of through holes formed in the steel plate (the out plate), and the display assembly comprising a plurality of light emitting diodes (LEDs) in the steel plate (the out plate) are prior to the steps of “providing a steel plate…, seating the steel plate on a die and forming one of the plurality through holes, moving …” and not positively claimed, right? 
Also, it is unclear why the steps of (providing a steel plate…, seating the steel plate on a die and forming one of the plurality through holes, moving …) are needed since the display part, the plurality of through holes, and the display assembly comprising a plurality of light emitting diodes (LEDs) are already in the steel plate (the out plate). See as best understood, the interpretation in the rejections is below. If it is not corrected, clarification is required.
Claim 9 recites “the hole-filling material is provided to a height corresponding to the first protective film” is vague and unclear what way of the height corresponds to the first protective film.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0117022) in view of Lee (EP 3333515) and Oishi (US 5992280).
Regarding claim 1, as best understood, Kim teaches a method for manufacturing an out plate that uses as a front surface of a door of a refrigerator (20, Figures 1-2), the method comprising: 
providing a steel plate (20, Figure 4); 
forming one of a plurality of through holes by a movement of a punch (Para. 10 “punching holes” and Para. 80 “laser processing or etching”); and 
providing a display part and a display assembly comprising a plurality of light emitting diodes (LEDs) that are mounted on the out plate and configured to transmit light through the plurality of through holes configured to display information (Para. 8).
However, Kim fails to discuss that a first protective film attached to a front surface of the steel plate and a punch and a die for punching the plurality of through holes.
Lee shows a surface treatment as a coating or film attachment on the front surface of the outer plate (51, Para. 62) for providing an anti-fingerprint.
Oishi shows a punch (14) and a die (16, abstract and Figures 1-5) for punching a metal sheet (15, this sheet has protecting films or a PS plate 15a and a light-shielding lining sheet 15b) which is movement  via a transport mechanism (9, Figures 3A, 3B).
Based on the teachings Lee and Oishi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Kim to have a first protective film attached to a front surface of the steel plate as taught by Lee and Oishi, in order to provide an anti-fingerprint and protect and to have a punch and a die, as taught by Oishi, since this is known for the same purpose for creating holes on the plate and  this gives the manufacture a choice to have a punch and a die for punching holes, instead of using a laser punching tool.
Doing so, the modified method of Kim teaches moving the steel plate to one of a plurality of set positions to form another one of the plurality of through holes in the steel plate by the punch (Figures 3A, 3B of Oishi), 
wherein each of the plurality of through holes is formed by penetrating the first protective film and the steel plate with the punch (see both Lee and Oishi art).
With regards to “the moving of the steel plate and the forming of one of the plurality of through holes by the punch are repeatedly performed while the steel plate is seated on the die at other ones of the plurality of set positions” or another word, using a single punch and a single die for punching out a plurality of holes, Examiner takes Official Notice that it has long been known to have a device including a single punch and a single die for punching out a plurality of holes. Examples can be provided if challenged, as they are numerous. It would have been obvious to a person having ordinary skill in the art (PHOSITA) to have the device including a single punch and a single die for punching out a plurality of holes, in order to allow to lower cost of the punching tool.
Regarding claim 2, the modified method of Kim teaches that the plurality of set positions corresponds to a plurality of positions of the plurality of through holes (this step is intrinsically step because all holes to be punched are predetermined positions or locations, see all holes in Figures 1-2 of Kim).
Regarding claim 3, the modified method of Kim teaches that a rear surface of the steel plate is in contact with an upper surface of the die, and wherein the front surface of the steel plate defines an outer surface of the door (Figures 3A and 3B of Oishi. Moreover, Lee discusses “an anti-fingerprint” that means the front surface of the steel plate is cared and inherently is faced to the punch for preventing any mark or scratches on the front surface).
Regarding claim 7, the modified method of Kim teaches attaching a diffusion sheet (26, Figure 13 of Kim) configured to shield the plurality of through holes on the rear surface of the steel plate.
Regarding claim 8, the modified method of Kim teaches based on attaching the diffusion sheet (Figure 13 of Kim), providing a hole-filling material (a urethane or epoxy material, Paras. 20 and 81 of Kim) through an open front surface of one of the plurality of through holes to form a hole-filling member configured to shield the one of the plurality of through holes, wherein the hole-filling member is configured to allow transmission of light (Para. 20 of Kim “light is transmittable”).
Regarding claim 9, the modified method of Kim teaches the hole-filling material is provided to a height corresponding to the first protective film (since the steel plate and the protecting film are punched, for example, the epoxy provided to a height corresponding to the first protective film hole).
Regarding claim 13, the modified method of Kim teaches that the hole-filling material is provided on all the plurality of through holes by a printing method (Applicant loosely claims a printing method without providing any step or guidance to appreciate the claimed invention, therefore, Figure 13 and Para. 82 of Kim “coating process… a diffusion sheet within the front panel 20 may function as the sealing member 22.”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0117022) in view of Lee (EP 3333515) and Oishi (US 5992280) and Kim (EP 3147609 A1) hereinafter Kim’s 609.
If one is argued that the modified method of Kim does not have a printing method for filling the material to the plurality of through holes, then the rejection below is applied.
Regarding claim 13, the modified method of Kim discusses all of the limitations as stated above except using a printing method for filling the material to the plurality of through holes.
Kim’s 609 discusses to use a printing method for filling the material to the plurality of through holes (Para. 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Kim to have a printing method for filling the material to the plurality of through holes,  as taught by Kim’s 609, in order to provide an alternative method for filling the material to the plurality of through holes.
Allowable Subject Matter
Claims 10-12, 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 10-11 and 14 do not anticipate or render obvious the features of removing the first protective film after the hole-filling member is formed, wherein a thickness of the first protective film has a thickness of 50 um or less as set forth in claim 10, removing the first protective film after the hole-filling member is formed; and defining an operation part configured to guide a user's operation in the front surface of the steel plate as set forth in claim 11, and removing the first protective film after the hole-filling member is formed; and attaching a second protective film configured to shield the entire front surface of the steel plate including a front surface of the hole-filling member as set forth claim 14 in combination with the limitations  as set forth in the independent claim and any intervening claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/16/2022